IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


M.W.,                                     : No. 417 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
S.T. AND V.T.,                            :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.